--------------------------------------------------------------------------------

Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this "Amendment") is made
as of this 4th day of October, 2019 but effective as of September 30, 2019 (the
"Effective Date"), by and among CELADON GROUP, INC., a Delaware corporation
("Celadon Group"), any additional borrower party hereto as designated on the
signature pages hereto (each individually as a "Borrower", and collectively as
"Borrowers"), the Lenders party hereto and MIDCAP FUNDING IV TRUST, a Delaware
statutory trust, as successor-by-assignment to MidCap Financial Trust, as Agent
for Lenders (in such capacity, "Agent"), and individually, as a Lender.
RECITALS
A.          Agent and Lenders have previously entered into financing
arrangements with Borrowers pursuant to that certain Credit and Security
Agreement, dated as of July 31, 2019, by and among Agent, Lenders, Borrowers and
the other Credit Parties from time to time party thereto (as amended,
supplemented, restated or otherwise modified from time to time, including by
this Amendment, the "Credit Agreement") and the other Financing Documents.
B.          Borrowers have requested that Agent and Lenders amend the Liquidity
requirement set forth in Section 6.4 on the date hereof to delay the increase
from $10,000,000 to $12,500,000 until October 15, 2019.
C.          Borrowers have further requested that Agent and Lenders agree to
amend the Credit Agreement in the manner specified in this Amendment, and Agent
and Lenders have agreed to the foregoing requests, in each case on and subject
to the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders, and Borrowers
hereby agree as follows:
1.          Recitals.  This Amendment shall constitute a Financing Document and
the Recitals set forth above shall be construed as part of this Amendment as if
set forth fully in the body of this Amendment.
2.          Definitions.  All capitalized terms used and not otherwise defined
herein shall have their respective meanings as set forth in the Credit
Agreement.
3.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 8 below, and in reliance on the representations
and warranties contained in Section 4 below, Section 6.4 of the Credit Agreement
is hereby amended and restated in its entirety, as follows:
6.4          Minimum Liquidity.  Borrower will not permit Liquidity at any time
during any period described below to be less than the amount set forth opposite
the applicable period in the table below:

--------------------------------------------------------------------------------

Period
 
Liquidity
Closing Date through October 15, 2019
 
$10,000,000
October 16, 2019 through December 31, 2019
 
$12,500,000
Fiscal quarter ending March 31, 2020
 
$12,500,000
Fiscal quarter ending June 30, 2020
 
$12,500,000
Fiscal quarter ending September 30, 2020 and each fiscal quarter thereafter
 
$15,000,000



4.          Representations and Warranties.  Each Borrower represents and
warrants to Agent and Lenders that, before and after giving effect to this
Amendment:
(a)          all representations and warranties of the Credit Parties contained
in the Financing Documents were true and correct in all material respects when
made (except to the extent that any such representation or warranty is by its
terms subject to a materiality qualification, in which case such representation
or warranty was true, correct and complete in all respects) and, except to the
extent that such representations and warranties relate expressly to an earlier
date, continue to be true and correct in all material respects on the date
hereof (except to the extent that any such representation or warranty is by its
terms subject to a materiality qualification, in which case such representation
or warranty is true, correct and complete in all respects);
(b)          the execution and delivery by each Credit Party of this Amendment
and the performance by it of the transactions herein contemplated (i) are and
will be within its corporate powers, (ii) have been authorized by all necessary
corporate action, and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or undertaking to which such Borrower is a party or by which the
property of such Credit Party is bound, or be in conflict with, result in a
breach of, or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement or undertaking or result in the imposition of any
lien, charge or encumbrance of any nature on any of the properties of such
Credit Party;
(c)          this Amendment and all assignments, instruments, documents, and
agreements executed and delivered in connection herewith, are and will be valid,
binding, and enforceable against each Credit Party in accordance with their
respective terms; and
(d)          after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing under the Credit Agreement or any of the
other Financing Documents.
5.          Reaffirmation of Security Interest.  Each Credit Party confirms and
agrees that:  (i) all security interests and Liens granted by such Credit Party
to Agent continue in full force and effect, and (ii) all Collateral remains free
and clear of any Liens other than Liens in favor of Agent and Permitted Liens. 
Nothing herein contained is intended to impair or limit the validity, priority
and extent of Agent's security interest in and Liens upon the Collateral.
2

--------------------------------------------------------------------------------

6.          Enforceability. This Amendment constitutes the legal, valid and
binding obligation of each Credit Party, and is enforceable against each Credit
Party in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors' rights generally and by general equitable principles.
7.          Costs and Expenses. Borrowers shall be responsible, in accordance
with Section 12.14(a)(i) of the Credit Agreement, for the payment of all of
Agent's costs and expenses incurred in connection with this Amendment and any
related documents, including, without limitation, the reasonable fees and
expenses of Agent's counsel.  Borrowers hereby authorize Agent to pay all of
such costs and expenses by charging same to any account of Borrowers maintained
by Agent under the Credit Agreement.
8.          Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent or concurrent,
all in form and substance satisfactory to Agent and, upon the satisfaction of
all such conditions, shall be deemed effective as of the Effective Date:
(a)          Agent shall have received a fully executed copy of this Amendment
executed by Borrowers, each other Credit Party and each Lender together with
such other documents, agreements and instruments as Agent may reasonably require
or reasonably request;
(b)          Agent shall have received a fully executed copy of an amendment to
the Term Loan Credit Agreement pursuant to Term Loan Agent and the Term Loan
Lenders are to delay the increase in the liquidity requirement set forth in the
Term Loan Credit Agreement to be consistent with the terms of this Amendment;
(c)          Borrowers shall have paid all fees, costs and expenses due and
payable as of the date hereof under the Credit Agreement and the other Financing
Documents; and
(d)          after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall be caused by the
transactions contemplated by this Amendment and the other Financing Documents
delivered in connection herewith.
9.          No Waiver or Novation.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing.  This Amendment (together with any other document
executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.
10.          Affirmation.  Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by each Credit
Party.  Each Credit Party covenants and agrees to comply with all of the terms,
covenants and conditions of the Credit Agreement (as amended hereby) and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent's or any Lender's part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.
3

--------------------------------------------------------------------------------

11.          Miscellaneous.
(a)          Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to "this
Agreement," "hereunder," "hereof," "herein," or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment. 
Except as specifically amended above, the Credit Agreement, and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.
(b)          Incorporation of Credit Agreement Provisions.  The provisions
contained in Section 11.6 (Indemnification), Section 12.6 (Confidentiality),
Section 12.8 (Governing Law; Submission to Jurisdiction) and Section 12.9
(Waiver of Jury Trial) of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety.
(c)          Headings.  Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
(d)          Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile or by electronic mail delivery of an electronic version of any
executed signature page shall bind the parties hereto.
[SIGNATURES APPEAR ON FOLLOWING PAGES]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.


BORROWERS:
CELADON GROUP, INC., a Delaware corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
           
 
CELADON E-COMMERCE, INC., a Delaware corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON TRUCKING SERVICES, INC., a New Jersey corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON REALTY, LLC, a Delaware limited liability company
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary









Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------

 
OSBORN TRANSPORTATION, INC., an Alabama corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
BEE LINE, INC., an Ohio corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
DISTRIBUTION, INC., an Oregon corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY COMPANIES LLC, an Indiana limited liability company
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              QUALITY EQUIPMENT LEASING, LLC, a Delaware limited liability
company         By: /s/ Chase Welsh   Name: Chase Welsh   Title: Secretary











Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------

 
QUALITY INSURANCE, LLC, an Indiana limited liability company
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON LOGISTICS SERVICES, INC., a Delaware corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
EAGLE LOGISTICS SERVICES INC., an Indiana corporation
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              VORBAS, LLC, an Ohio corporation         By: /s/ Chase Welsh  
Name: Chase Welsh   Title: Secretary               CELADON CANADIAN HOLDINGS,
LIMITED, an Ontario corporation         By: /s/ Chase Welsh   Name: Chase Welsh
  Title: Secretary











Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------


HYNDMAN TRANSPORT LIMITED, an Ontario corporation         By: /s/ Chase Welsh  
Name: Chase Welsh   Title: Secretary               TAYLOR EXPRESS, INC., a North
Carolina corporation         By: /s/ Chase Welsh   Name: Chase Welsh   Title:
Secretary











Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------

AGENT:
MIDCAP FUNDING IV TRUST, as Agent

        By: Apollo Capital Management, L.P., its investment manager         By:
Apollo Capital Management GP, LLC, its general partner        
By:
/s/ Maurice Amsellem
 
Name:
Maurice Amsellem
 
Title:
Authorized Signatory











Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------

LENDER:
MIDCAP FINANCIAL TRUST, as a Lender

        By: Apollo Capital Management, L.P., its investment manager         By:
Apollo Capital Management GP, LLC, its general partner        
By:
/s/ Maurice Amsellem
 
Name:
Maurice Amsellem
 
Title:
Authorized Signatory







Signature Page to Amendment No. 1 to Credit and Security Agreement






Back to Form 8-K [form8k.htm]






